King, C.J.,
concurring specially and dissenting in part: I agree with everything the majority has said in parts I and IIA of the opinion. To hold otherwise would constitute an opinion of this court without knowledge of the facts or the contentions of the parties or the identity of the parties who could appeal. However, I disagree with any recommendation in part IIB as to any course of procedure for PSNH to follow. I fear that the language in part IIB borders on giving advice or a recommended course of action to PSNH and therefore dissent from part IIB only.